United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 8, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60458
                         Summary Calendar


LESTER L. WASHINGTON,

                                    Plaintiff-Appellant,

versus

JACKSON STATE UNIVERSITY; THE BOARD OF TRUSTEES OF STATE
INSTITUTIONS OF HIGHER LEARNING; RONALD MASON, Dr.; JEFFERY
CASSISI, Dr.; SHEREE WATSON, Dr.; SHIH-SUNG WEN, Dr.; RICHARD
CHILES, Dr.; PAMELA BANKS, Dr.; DOLLYE ROBINSON, Dr.; DORRIS R.
ROBINSON-GARDNER, Dr.; JOSEPH MARTIN STEVENSON, Dr.; DEBRA
BUCHANAN, Dr.; VELVELYN FOSTER, Dr.; REUBEN GENTRY, Dr.; SIDNEY
MCLAURIN, Dr.,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 3:03-CV-1206
                       --------------------

Before REAVLEY, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Lester L. Washington moves this court for leave to proceed

in forma pauperis (IFP) on appeal from the district court’s grant

of summary judgment to the defendants in Washington’s civil

rights suit.   Washington, a former graduate student at Jackson

State University, filed suit alleging numerous claims of

discrimination and retaliation after he received poor grades and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-60458
                                 -2-

was dismissed from the graduate program.    Washington’s causes of

action included claims under the Due Process Clause; Titles VI

and VII of the Civil Rights Act of 1964; the Federal Education

and Privacy Rights Act of 1974 (FERPA); the Civil Rights Act of

1991; 42 U.S.C. §§ 1981, 1983, and 2000d; and state law.

     Pursuant to FED. R. APP. P. 24(a), this court may entertain a

motion to proceed IFP when the litigant has been denied leave to

proceed IFP by the district court.    To proceed IFP, Washington

must demonstrate financial eligibility and a nonfrivolous issue

for appeal.    FED. R. APP. P. 24(a); Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982).

     With respect to his Title VII claim, Washington argues that

the district court erroneously concluded that he was not an

employee protected by the statute.    He also argues, with the

benefit of liberal construction, that the time period for filing

his suit should have been equitably tolled.     Even assuming that

Washington was an employee for purposes of Title VII, his claim

lacks merit.    The timely filing of a charge with the EEOC is a

prerequisite to maintaining a Title VII action.     See United Air

Lines, Inc. v. Evans, 431 U.S. 553, 555 n.4 (1977); Price v.

Choctaw Glove & Safety Co., Inc., 459 F.3d 595, 598 (5th Cir.

2006).   Washington’s equitable tolling claim, raised for the

first time on appeal, is unavailing.    See Leverette v. Louisville

Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).     Moreover, in the

context of summary judgment on a Title VII claim, “a substantial
                            No. 06-60458
                                 -3-

conflict in evidence must exist to create a jury question on the

issue of discrimination.”   Boyd v. State Farm Ins. Co., 158 F.3d
326, 328 (5th Cir. 1998)(citation omitted).    Washington presents

only conclusional assertions of racial discrimination and fails

to show a substantial conflict on the issue of racial animus.

See id.

     Title VI provides that “No person in the United States shall

. . . be subjected to discrimination under any program or

activity receiving Federal financial assistance” on the basis of

race, color, or national origin.   42 U.S.C. § 2000d.    Washington

fails to address the district court’s conclusion that the

individual defendants are not liable under Title VI, and this

issue is abandoned.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).   With respect to the University and Board of

Trustees, the district court held that Washington failed to show

a prima facie case that discrimination, rather than Washington’s

grades, was the reason for his dismissal.    Washington presents

only conclusional assertions of discrimination and retaliation,

which alone are insufficient to prove discriminatory intent.

     Washington also argues that he was denied due process in the

course of the grievance process.   We conclude from the record

that the district court correctly determined that Washington

received all the process that was due.     See Board of Curators of

the Univ. of Missouri v. Horowitz, 435 U.S. 78, 85-86 (1978).
                           No. 06-60458
                                -4-

     The remainder of Washington’s claims are either inadequately

briefed or abandoned for failure to address the basis for the

district court’s grant of summary judgment.    See Yohey, 985 F.2d

at 224-25; Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987).   Washington therefore fails to

show error.

     Because Washington fails to show that he will raise a

nonfrivolous issue on appeal, his motion to proceed IFP is

denied.   See Rule 24(a); Carson, 689 F.2d at 586.   The appeal is

without merit and is dismissed as frivolous.   See Howard v. King,

707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     MOTION FOR IFP DENIED; ALL OUTSTANDING MOTIONS DENIED;

APPEAL DISMISSED.